 


109 HR 1086 IH: To require the Secretary of Transportation to develop and implement an environmental review process for safety emergency highway projects.
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1086 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Burgess (for himself, Mr. Barton of Texas, and Mr. Sessions) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the Secretary of Transportation to develop and implement an environmental review process for safety emergency highway projects. 
 
 
1.Environmental review process for safety emergency projects 
(a)In generalNotwithstanding any other law, the Secretary of Transportation shall develop and implement a process for the expedited environmental review and approval of safety emergency highway construction or maintenance projects that correct or improve hazardous locations on a highway. 
(b)RegulationsThe Secretary shall issue regulations that— 
(1)allow the use of the expedited environmental review process for any project correcting or improving hazardous locations on a highway within the boundaries of a State where the motor vehicle accident rate at that location is at least 50 percent higher than the statewide average for similar classes of highways if the project only includes roadway safety improvements that have a high potential to reduce the number of motor vehicle accidents; and 
(2)establish criteria for approving deviations from procedures established in regulations issued by the Secretary implementing the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(c)Use by other Federal agenciesEach Federal agency that— 
(1)has jurisdiction by law over environmental-related issues that may be affected by a project described in subsection (b) and the analysis of which would be part of any environmental document required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or 
(2)may be required by Federal law to independently— 
(A)conduct an environmental-related review or analysis for a project described in subsection (b); 
(B)determine whether to issue a permit, license, or approval for the project; or 
(C)render an opinion or recommendation on the environmental impact of the project, shall issue regulations providing for the expedited processing of, and approval of deviations for, the project by such agency. 
(d)Involvement of Council on Environmental QualityA Federal agency approving a deviation under this section shall not be subject to the requirement to consult with the Council on Environmental Quality under section 1506.11 of title 40, Code of Federal Regulations. 
 
